UNDERLYING MANAGER AGREEMENT This Underlying Manager Agreement (“Agreement”) is made as of the day of , 2008 by and between Wilshire Associates Incorporated, a California corporation (“Adviser”), MAXAM Capital Management LLC, a Delaware limited liability company (“Sub-Adviser”) and Paradigm Asset Management, Inc., a registered investment adviser (“Underlying Manager”). Whereas Adviser is the investment adviser of the Wilshire Mutual Funds, Inc. (the “Fund”), an open-end diversified, management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”), currently consisting of seven separate series or portfolios, including the Wilshire/MAXAM Diversity Fund (the “Portfolio”); Whereas Adviser has retained Sub-Adviser as investment sub-adviser to the Portfolio; Whereas Sub-Adviser desires to retain Underlying Manager to furnish investment advisory services for the Portfolio, and Underlying Manager wishes to provide such services, upon the terms and conditions set forth herein; Now Therefore, in consideration of the mutual covenants herein contained, the parties agree as follows: 1.Appointment.Sub-Adviser hereby appoints Underlying Manager to provide certain sub-investment advisory services to the Portfolio for the period and on the terms set forth in this Agreement.Underlying Manager hereby accepts such appointment and agrees to furnish the services set forth for the compensation herein provided. 2.Underlying Manager Services.Subject always to the supervision of the Fund’s Board of Directors, Adviser and Sub-Adviser, Underlying Manager will furnish an investment program in respect of, and make investment decisions for, such portion of the assets of the Portfolio as Adviser shall from time to time designate (the “Portfolio Segment”) and place all orders for the purchase and sale of securities on behalf of the Portfolio Segment.In the performance of its duties, Underlying Manager will satisfy its fiduciary duties to the Fund and the Portfolio and will monitor the Portfolio’s investments, and will comply with the provisions of the Fund’s Articles of Incorporation and By-laws, as amended from time to time, and the stated investment objectives, policies and restrictions of the Fund as set forth in the prospectus and Statement of Additional Information for the Fund, as amended from time to time, as well as any other objectives, policies or limitations as may be provided by Sub-Adviser to Underlying Manager in writing from time to time. Underlying Manager will provide reports at least quarterly to the Board of Directors, Adviser and Sub-Adviser.Underlying Manager will make its officers and employees available to Adviser, Sub-Adviser and the Board of Directors from time to time at reasonable times to review investment policies of the Portfolio with respect to the Portfolio Segment and to consult with Sub-Adviser regarding the investment affairs of the Portfolio Segment. Underlying Manager agrees that it: (a)will use the same skill and care in providing such services as it uses in providing services to fiduciary accounts for which it has investment responsibilities; (b)will conform with all applicable provisions of the 1940 Act and rules and regulations of the Securities and Exchange Commission in all material respects and in addition will conduct its activities under this Agreement in accordance with any applicable laws and regulations of any governmental authority pertaining to its investment advisory activities, including all portfolio diversification requirements necessary for the Portfolio Segment to comply with subchapter M of the Internal Revenue Code as if each were a regulated investment company thereunder; (c)to the extent authorized by Adviser in writing, and to the extent permitted by law, will execute purchases and sales of portfolio securities and other investments for the Portfolio Segment through brokers or dealers designated by management of the Fund to Adviser for the purpose of providing direct benefits to the Fund, provided that Underlying Manager determines that such brokers or dealers will provide best execution in view of all appropriate factors, and is hereby authorized as the agent of the Fund to give instructions to the Fund’s custodian as to deliveries of securities or other investments and payments of cash of the Portfolio Segment to such brokers or dealers for the account of the Portfolio.Adviser and the Fund understand that the brokerage commissions or transaction costs in such transactions may be higher than those which the Underlying Manager could obtain from another broker or dealer, in order to obtain such benefits for the Fund; (d)is authorized to and will select all other brokers or dealers that will execute the purchases and sales of portfolio securities for the Portfolio Segment and is hereby authorized as the agent of the Fund to give instructions to the Fund’s custodian as to deliveries of securities or other investments and payments of cash of the Portfolio Segment for the account of each Portfolio. In making such selection, Underlying Manager is directed to use its best efforts to obtain best execution, which includes most favorable net results and execution of the Portfolio Segment’s orders, taking into account all appropriate factors, including price, dealer spread or commission, size and difficulty of the transaction and research or other services provided.With respect to transactions under sub-paragraph (c) or this sub-paragraph (d), it is understood that Underlying Manager will not be deemed to have acted unlawfully, or to have breached a fiduciary duty to the Fund or in respect of the Portfolio, or be in breach of any obligation owing to the Fund or in respect of the Portfolio under this Agreement, or otherwise, solely by reason of its having caused the Portfolio to pay a member of a securities exchange, a broker or a dealer a commission for effecting a securities transaction of the Fund Portfolio in excess of the amount of commission another member of an exchange, broker or dealer would have charged if Underlying Manager determined in good faith that the commission paid was reasonable in relation to the brokerage and research services provided by such member, broker, or dealer, viewed in terms of that particular transaction or Underlying Manager’s overall responsibilities with respect to its accounts, including the Fund, as to which it exercises investment discretion.The Sub-Adviser may, from time to time, engage other underlying managers to advise portions of the Portfolio other than the Portfolio Segment.Underlying Manager agrees that it will not consult with any other underlying manager engaged by the Sub-Adviser with respect to transactions in securities or other assets concerning the Portfolio, except to the extent permitted by certain exemptive rules under the 1940 Act that permit certain transactions with a Underlying Manager or its affiliates. -2- (e)is authorized to consider for investment by the Portfolio Segment securities that may also be appropriate for other funds and/or clients served by Underlying Manager.To assure fair treatment of the Portfolio Segment and all other clients of Underlying Manager in situations in which two or more clients’ accounts participate simultaneously in a buy or sell program involving the same security, such transactions will be allocated among the Portfolio Segment and other clients in a manner deemed equitable by Underlying Manager.Underlying Manager is authorized to aggregate purchase and sale orders for securities held (or to be held) in the Portfolio Segment with similar orders being made on the same day for other client accounts or portfolios managed by Underlying Manager.When an order is so aggregated, the actual prices applicable to the aggregated transaction will be averaged and the Portfolio Segment and each other account or portfolio participating in the aggregated transaction will be treated as having purchased or sold its portion of the securities at such average price, and all transaction costs incurred in effecting the aggregated transaction will be shared on a pro-rata basis among the accounts or portfolios (including the Portfolio Segment) participating in the transaction.Adviser and the Fund understand that Underlying Manager may not be able to aggregate transactions through brokers or dealers designated by Adviser with transactions through brokers or dealers selected by Underlying Manager, in which event the prices paid or received by the Portfolio Segment will not be so averaged and may be higher or lower than those paid or received by other accounts or portfolios of Underlying Manager; (f)will report regularly to Adviser, Sub-Adviser and to the Board of Directors and will make appropriate persons available for the purpose of reviewing with representatives of Adviser, Sub-Adviser and the Board of Directors on a regular basis at reasonable times the management of the Portfolio Segment, including without limitation, review of the general investment strategies of the Portfolio Segment, the performance of the Portfolio Segment in relation to standard industry indices, interest rate considerations and general conditions affecting the marketplace, and will provide various other reports from time to time as reasonably requested by Adviser and Sub-Adviser; (g)will prepare such books and records with respect to the Portfolio Segment’s securities transactions as requested by Adviser and Sub-Adviser and will furnish Adviser and the Fund’s Board of Directors such periodic and special reports as the Board, Sub-Adviser or Adviser may reasonably request; (h)will vote all proxies with respect to securities in the Portfolio Segment; and (i)will act upon reasonable instructions from Adviser and Sub-Adviser which, in the reasonable determination of Underlying Manager, are not inconsistent with Underlying Manager’s fiduciary duties under this Agreement. -3- 3.Expenses.During the term of this Agreement, Underlying Manager will provide the office space, furnishings, equipment and personnel required to perform its activities under this Agreement, and will pay all customary management expenses incurred by it in connection with its activities under this Agreement, which shall not include the cost of securities (including brokerage commissions, if any) purchased for the Portfolio Segment.Underlying Manager agrees to bear any Portfolio expenses caused by future changes at Underlying Manager, such expenses including but not limited to preparing, printing, and mailing to Portfolio shareholders of information statements or stickers to or complete prospectuses or statements of additional information. 4.Compensation.For the services provided and the expenses assumed under this Agreement, Sub-Adviser will pay Underlying Manager, and Underlying Manager agrees to accept as full compensation therefor, a sub-advisory fee computed and paid as set forth in Exhibit1 - Fee Schedule. 5.Other Services.Underlying Manager will for all purposes herein be deemed to be an independent contractor and will, unless otherwise expressly provided or authorized, have no authority to act for or represent Adviser, Sub-Adviser, the Fund or the Portfolio or otherwise be deemed an agent of Adviser, Sub-Adviser, the Fund or the Portfolio.Adviser understands and has advised the Fund’s Board of Directors that Underlying Manager may act as an investment adviser or sub-investment adviser to other investment companies and other advisory clients.Underlying Manager understands that during the term of this Agreement Sub-Adviser may retain one or more other underlying managers with respect to any portion of the assets of the Portfolio other than the Portfolio Segment. 6.Affiliated Broker.Underlying Manager or an affiliated person of Underlying Manager may act as broker for the Portfolio in connection with the purchase or sale of securities or other investments for the Portfolio Segment, subject to: (a)the requirement that Underlying Manager seek to obtain best execution as set forth above; (b)the provisions of the Investment Advisers Act of 1940, as amended (the “Advisers Act”); (c)the provisions of the Securities Exchange Act of 1934, as amended; and (d)other applicable provisions of law.Subject to the requirements of applicable law and any procedures adopted by the Fund’s Board of Directors, Underlying Manager or its affiliated persons may receive brokerage commissions, fees or other remuneration from the Portfolio or the Fund for such services in addition to Underlying Manager’s fees for services under this Agreement. 7.Representations of Underlying Manager.Underlying Manager is registered with the Securities and Exchange Commission under the Advisers Act.Underlying Manager shall remain so registered throughout the term of this Agreement and shall notify Adviser and Sub-Adviser immediately if Underlying Manager ceases to be so registered as an investment adviser.Underlying Manager: (a)is duly organized and validly existing under the laws of the state of its organization with the power to own and possess its assets and carry on its business as it is now being conducted, (b)has the authority to enter into and perform the services contemplated by this Agreement, (c)is not prohibited by the 1940 Act or the Advisers Act from performing the services contemplated by this Agreement, (d)has met, and will continue to seek to meet for the duration of this Agreement, any other applicable federal or state requirements, and the applicable requirements of any regulatory or industry self-regulatory agency, necessary to be met in order to perform its services under this Agreement, (e)will promptly notify Adviser and Sub-Adviser of the occurrence of any event that would disqualify it from serving as an investment adviser to an investment company pursuant to Section9(a) of the 1940 Act, and (f)will notify Adviser and Sub-Adviser of any change in control of the Underlying Manager within a reasonable time prior to such change. -4- 8.Books and Records.Underlying Manager will maintain, in the form and for the period required by Rule 31a-2 under the 1940 Act, all records relating to the Portfolio Segment’s investments that are required to be maintained by the
